Citation Nr: 0417628	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  01-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from May 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In February 2002, a hearing was held before a Decision Review 
Officer at the New Orleans RO.  

This matter was remanded by the Board in July 2003 so that 
the RO could obtain outstanding VA treatment records.  The 
Remand also noted that the veteran submitted an informal 
claim of entitlement to a total rating for compensation 
purposes based on individual unemployability in May 2002 and 
referred the issue back to the RO for appropriate action.  As 
a review of the record does not reveal that any action has 
been taken on this matter, the Board once again refers this 
issue back to the RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that a May 2001 letter from Kevin Brailey, 
Ph.D., stated that an assessment revealed that the veteran 
had a full range of PTSD-related psychopathology, including 
re-experiencing the traumatic event, avoidance of stimuli 
reminiscent of the trauma, general numbing of responsiveness, 
and hyperarousal.  He also stated that the veteran had 
revealed the existence of certain beliefs (e.g., thought 
broadcasting, alien possession) and experienced auditory 
hallucinations that would be consistent with a psychotic 
thought process.  He further indicated that, although the 
veteran had been fully cooperative with all treatment 
recommendations, symptoms had shown no real improvement.  He 
stated that, in his opinion, serious impairment in social and 
occupational functioning rendered him incapable of holding a 
job at that time and for the foreseeable future.  

In a July 2001 VA examination report, the examiner stated 
that the veteran continued to have the same level of PTSD 
symptomatology secondary to his military trauma (as compared 
to previous VA examination reports), stating that all known 
other documentation showed that his level of PTSD 
symptomatology was stable.  The examiner then stated that 
independent of his military experiences was his syndrome of 
his psychotic symptomatology and that together the PTSD and 
schizoaffective disorder may be severe enough to keep the 
veteran from gainful employment and from having the ability 
to benefit from school.  The examiner remarked that, on this 
visit, it was more likely than not that the schizoaffective 
disorder was more impairing than PTSD.  The Axis I diagnoses 
were schizoaffective disorder and PTSD, chronic.  A GAF score 
of 40 was listed.  It was stated that the veteran's behavior 
was considerably influenced by both his psychotic disorder 
and his wartime experiences and that he showed some inability 
to function in almost all areas.  The examiner noted that it 
was never possible to provide separate GAF scores for each of 
multiple DSM-IV diagnoses.  The Board notes that the examiner 
did not have the claims folder available to him to review in 
conjunction with the examination.  

Based on the foregoing medical reports, the Board finds it 
necessary to again remand this matter in order that the 
current severity of the veteran's PTSD symptoms may be 
assessed.  Further, as the veteran is also suffering from 
schizoaffective disorder, it is necessary to determine 
whether, independent of any other psychiatric disorder, the 
current severity of the veteran's PTSD renders him 
unemployable.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to specifically 
include informing the veteran of what 
evidence or information is necessary in 
order to warrant an increased rating and 
requesting that the veteran submit to VA 
any evidence or information in his 
possession pertinent to the claim on 
appeal.  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Thereafter, the RO should schedule 
the veteran for a VA examination in order 
to determine the current nature and 
severity of his PTSD.  The examiner is 
directed, to the extent possible, to 
differentiate the veteran's PTSD symptoms 
from those attributable to any other 
psychiatric condition, to include 
schizoaffective disorder.  The examiner 
is further directed to provide an opinion 
as to whether the veteran's PTSD symptoms 
alone (independent from symptoms 
attributable to any other psychiatric 
disorder) render him unemployable.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




